Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000499
                                                         23-APR-2018
                                                         12:10 PM



                           SCWC-15-0000499

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                         JAMES KIMO MOSES,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000499; CR. NO. 11-1-0320)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant James Kimo Moses’

application for writ of certiorari filed on March 17, 2018, is
hereby rejected.

          DATED:    Honolulu, Hawai#i, April 23, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson